DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
For reissue applications filed before September 16, 2012, all references to 35   U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012. Where specifically designated, these are "pre-AIA " provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

This action is responsive to RCE filed 07/21/2021.
Claims 1-75 have been cancelled.  Claims 76-101 were newly added.  Claim 76 is independent claim.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1/. Claims 76-101 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 
layer contains an impurity be formed by just epitaxially growing a mixed crystal layer that contains silicon and atoms different in lattice constant from silicon? 
In claims 79, 85, it is unclear as to where the impurity be introduced in claim 76. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


2/. Claims 76-101 are rejected under pre-AIA  35 U.S.C. 102 (e) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Chong et al. (cited US 8,017,487).

Regarding to claims 76, 
Chong, in a Method to control Source/Drain stressor profiles for stress engineering, as shown in Fig. 1-6 and related text on col. 4-9 discloses the claimed method of manufacturing a semiconductor device, including a first step of forming a gate electrode 26, and gate insulating film 24 over a silicon substrate 10; a second step of digging down a surface layer of the silicon substrate by etching conducted with gate 

    PNG
    media_image1.png
    454
    803
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    422
    812
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    463
    862
    media_image3.png
    Greyscale



  
Regarding to claim 77:
Chong, Fig. 4A shows the third (top) layer protrudes upward from the surface of the silicon substrate.

Regarding to claim 80:
Chong Fig. 4B shows the continuous increase in impurity concentration in the middle portion, and stepwise increase from first to second and second to third portions of the mixed crystal layer.

Regarding to claims 79, 84-88:
Chong, Fig. 4A, col. 5, lines 53-65 discloses the step of forming graded layer 50 in-situ using a boron doped SiGe epitaxy process.

Regarding to claims 89-91:
Chong, col. 8, lines 6-11 discloses the use of SiC mixed crystal layer and n-type impurity for forming NFET.

Regarding to claim 92:
Chong Fig. 4B, and 6A show the concentration gradient of Boron in the mixed crystal layer that increases continuously in each layer (i.e. bottom, middle, and top layer) along the direction from the silicon substrate 10 toward the surface of the mixed crystal layer 50, and the top or third layer contains the highest doping concentration (col. 6, last paragraph). The continuous increase in impurity concentration is distinct from one portion to the other portions within the mixed crystal layer.

Regarding to claims 93, 94:
Chong, col. 4, lines 46-53 discloses the  use of a metallic oxide containing hafnium or aluminum for forming gate insulating film 24, and a metallic material for forming gate electrode 26.

Regarding to claims 81, 95:
3 which is within the claimed range of 1E18 to 1E19 atoms/cm3.

Regarding to claims 82, 96:
Chong, col. 7, lines 54-60 discloses the impurity concentration of the second layer (middle) is between 8E19 to 1E20 atoms/cm3 which is within the claimed range, and col. 6, lines 27-31 discloses thickness of the second (middle) layer is 5-120 nm which includes the claimed range of 1-20 nm.

Regarding to claims 83, 97:
Chong, col. 7, lines 54-60 discloses the impurity concentration of the third layer (top) is between 1E20 to 2E21 atoms/cm3 which is within the claimed range of 1E19 to 5E20 atoms/cm3, and col. 6, lines 27-31 discloses thickness of the third layer is 2-35 nm which includes the claimed range of 10-30 nm.

Regarding to claim 98:
Chong, col. 6, lines 27-31 discloses sum of thickness of the first, second and third layer is 9-170 nm, which includes the claimed range of 80 nm.

Regarding to claims 78, 99:


Regarding to claim 100:
Chong, col. 8, last paragraph discloses the use of graded stressor layer 50 to induce stress to channel region.

 Regarding to claims 101:
Chong, Fig. 4A shows the mixed crystal layer 50 is grown on the surface of the second dug-down portion 40.

3/.  Claims 76-101 are rejected under 35 U.S.C. 103(a) as being unpatentable over Background of the invention in view of Chong et al. (cited US 8,017,487), and Orlowski et al. (US 7,238,580).
Background of the invention, Figs. 3-4 and related text on col. 1-2 discloses substantially the claimed method for forming a semiconductor device including the first step of forming a gate electrode 13 over a silicon substrate 11, with a gate insulating film 12; the second step of digging down a surface layer of the silicon substrate 11 by isotropic etching conducted with gate electrode 13 as a mask to form dug-down portions 16 extending below the sidewall 15; and the third step of epitaxially growing, on the surface of the dug-down portion 16 of the silicon substrate 11, a mixed crystal layer SiGe layer 17 contains boron (see Figs. 3B, 3C reproduced below)


    PNG
    media_image4.png
    230
    583
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    283
    636
    media_image5.png
    Greyscale


Background of the invention fails to teach the mixed crystal layer 17 of boron doped SiGe comprises first, second and third layers that contain an impurity with such a concentration gradient that the impurity concentrations in first, second, and third layers increases stepwise along the direction from the silicon substrate side toward the surface of said mixed crystal layer 17.
Chong et al., Figs. 1-6 and related text on col. 4-9 discloses in a process for forming a semiconductor device having a stress applied to a channel region by  epitaxially growing a mixed crystal layer SiGe 50 in the recess regions so that the mixed 

    PNG
    media_image6.png
    445
    896
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    442
    898
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    472
    829
    media_image8.png
    Greyscale

Orlowski et al., Figs. 1-13 and related text on col. 3-8 discloses a related process for manufacturing a semiconductor device employing stress inducing source drain structure with graded impurity concentration including the step of epitaxially growing a mixed crystal layers 191, 192, 193 of doped SiGe having graded doping concentration on a surface of dug-down portions formed by isotropically etching silicon substrate using gate electrode as a mask (see alternative embodiment shown in Figs. 11-13 reproduced below, and related text on col. 7-8).  Orlowski, col. 6, lines 59-61 clearly discloses, “first layer 141 forms conformally within the source/drain recess 130 of Fig. 4 (i.e. along the sidewalls of recess 130 as well as the floor)” by the same epitaxial growing process.  Figs. 5-7 reproduced below and related text on col. 5, line 63 to col. 6, line 38; col. 7, lines 29-34 discloses the graded doping concentration in structure 140 having a step composition gradient.   

    PNG
    media_image9.png
    313
    729
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    295
    718
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    303
    614
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    314
    754
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    338
    745
    media_image13.png
    Greyscale


Regarding to claim 77:
Background of the invention, Fig. 4, Chong, Fig. 4A, and Orlowski, Fig. 11 show the third (top) layer protrudes upward from the surface of the silicon substrate.

Regarding to claims 78, 99 :
Background of the invention, Fig. 3B shows the dug-down portion 16 extends below a sidewall 15 adjacent to the gate electrode 13 formed by isotropic etching; and Orlowski, Fig. 9 shows dug-down portions 180 that undercut gate structure 121 formed by isotropically etching using gate as a mask .

Regarding to claims 79, 84-88:
Chong, Fig. 4A, col. 5, lines 53-65; and Orlowski, col. 6, lines 29-58 discloses the use of in-situ doping process for forming forming graded layer. 

Regarding to claim 80:
Chong Fig. 4B shows the continuous increase in impurity concentration in the middle portion, and stepwise increase from first to second and second to third portions of the mixed crystal layer.

Regarding to claims 81, 95:
Chong, col. 6, lines 30-31 discloses the claimed thickness of the first (bottom) layer is 2-15 nm, which is within the claimed range of 10 to 30 nm, and col. 7, lines 54-60 discloses the impurity concentration is between 6E17 to 8E19 atoms/cm3 which is within the claimed range of 1E18 to 1E19 atoms/cm3.

Regarding to claims 82, 96:
Chong, col. 7, lines 54-60 discloses the impurity concentration of the second layer (middle) is between 8E19 to 1E20 atoms/cm3 which is within the claimed range, and col. 6, lines 27-31 discloses thickness of the second (middle) layer is 5-120 nm which includes the claimed range of 1-20 nm.

Regarding to claims 83, 97:
Chong, col. 7, lines 54-60 discloses the impurity concentration of the third layer (top) is between 1E20 to 2E21 atoms/cm3 which is within the claimed range of 1E19 to 5E20 atoms/cm3, and col. 6, lines 27-31 discloses thickness of the third layer is 2-35 nm which includes the claimed range of 10-30 nm.

Regarding to claims 79, 84-88:
Chong, Fig. 4A, col. 5, lines 53-65 discloses the step of forming graded layer 50 in-situ using a boron doped SiGe epitaxy process.

Regarding to claims 89-91:
Chong, col. 8, lines 6-11 discloses the use of SiC mixed crystal layer and n-type impurity for forming NFET.

Regarding to claim 92:
Chong Fig. 4B, and 6A show the concentration gradient of Boron in the mixed crystal layer that increases continuously in each layer (i.e. bottom, middle, and top layer) along the direction from the silicon substrate 10 toward the surface of the mixed crystal layer 50, and the top or third layer contains the highest doping concentration (col. 6, last paragraph). The continuous increase in impurity concentration is distinct from one portion to the other portions within the mixed crystal layer.

Regarding to claims 93, 94:
Chong, col. 4, lines 46-53 discloses the use of a metallic oxide containing hafnium or aluminum for forming gate insulating film 24, and a metallic material for forming gate electrode 26.



Regarding to claim 98:
Chong, col. 6, lines 27-31 discloses sum of thickness of the first, second and third layer is 9-170 nm, which includes the claimed range of 80 nm.

Regarding to claim 100:
Chong, col. 8, last paragraph; and Orlowski, col. 5, second paragraph disclose the use of graded stressor source/drain layer to induce stress to channel region.

 Regarding to claims 101:
Chong, Fig. 4A; and Orlowski, Fig. 13 show the mixed crystal layer 50 and 190 respectively is grown on the surface of the first and second dug-down portions.

Both Chong, and Background of the invention do not expressly disclose the first epitaxial layer having a first doping concentration is between the second layer and the channel region; and the second layer having a second doping concentration higher than the first concentration, and the second layer is between the third layer and the channel region; however, by performing the same epitaxially growing process for forming a boron doped SiGe layer in a recess in silicon substrate (i.e. dug-down portion) with the use of silicon substrate as a nucleation site, it would have been obvious to one having ordinary skill in the semiconductor art to recognize that the epitaxial layer having gradient doping concentration would inherently grow on the exposed silicon not only at the bottom of the recess but also on the sidewall of the recess along the channel region as is also pointed out by Orlowski, wherein the first epitaxial layer having the first doping 

The thickness, doping concentration, and depth as are recited in claims 81-83, 95-98 are considered to involve routine optimization while has been held to be within the level of ordinary skill in the art. As noted in In re Aller, the selection of reaction parameters such as temperature and concentration would have been obvious:

“Normally, it is to be expected that a change in temperature, or in concentration,
or in both would be an unpatentable modification. Under some circumstances, however,
changes such as these may impart patentability to a process if the particular ranges
claimed produce a new and unexpected result which is different in kind and not merely
degree from the results of the prior art...such ranges are termed “critical ranges” and the
applicant has the burden of proving such criticality...More particularly, where the general
conditions of a claim are disclosed in the prior art, it is not inventive to discover the
optimum or workable ranges by routine experimentation.”

In re Aller 105 USPQ233, 255 (CCPA 1955). See also In re Waite 77 USPQ 586
(CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ
372 (CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934).


made would have used any thickness, depth, and doping concentration suitable to the process of forming a semiconductor device from Background of the invention in view of Chong, and Orlowski in order to optimize the result and improve the device performance.

It would also have been obvious to one having ordinary skill in the art at the time the invention was made to have formed a graded impurity concentration such that the impurity concentration increases stepwise by changing the gas flow rate along the direction from the silicon substrate side toward the surface of the mixed crystal layer in forming stress-inducing source/drain region as suggested by Chong and Orlowski in the conventional process of forming MOSFET disclosed in the Background of the invention for preventing short channel effect and enhance the device performance.

 
Response to Arguments
 Applicant's arguments filed 7/21/2021 have been fully considered but they are not persuasive for the reasons as noted above.

                                             Conclusion 
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan Nguyen whose telephone number is (571)272-1694. The examiner can normally be reached on Mon through Thu from 8:00 AM to 6:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Speer can be reached on 313-446-4825. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 
Signed: 
/Tuan H. Nguyen/Primary Examiner, Art Unit 3991

Conferees:
/Minh Nguyen/ 
Primary Examiner, Art Unit 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991